Citation Nr: 1302647	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-25 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lupus, for the purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from January 1952 to January 1956; he died in August 2006 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case died in August 2006 following a tractor accident on his farm.  The appellant is his surviving spouse for the purposes of eligibility to VA benefits.  

During the Veteran's lifetime, he tried numerous times to reopen a claim for entitlement to service connection for lupus.  His initial claim for the benefit was denied in 1987.  Most recently, an October 2004 decision denied a petition to reopen as, in the RO's determination, new and material evidence had not been submitted since the last, final decision of record.  In a document received by the RO in August 2005, the Veteran expressed that a "decision still has not been made" with respect to his claim for service connection for lupus, and that there were outstanding treatment records from the VA Medical Center (VAMC) in Marion, Illinois, to include the opinion of a physician at this facility who allegedly supported a causal nexus between then-current lupus and service.

The RO, in responding to the letter, developed the claim as a new claim to reopen; however, in noting the language expressing discontentment with the lack of a favorable resolution in the October 2004 rating decision (i.e. noting that a favorable "decision still has not been made"), the Board can read the August 2005 submission liberally as a notice of disagreement filed within a year of that rating action.  Thus, the October 2004 rating decision was the one on appeal at the time of the Veteran's death in August 2006.  

The Board notes that, with respect to claims for accrued benefits, consideration is restricted to that evidence which was of record, either physically or constructively, at the time of the Veteran's death.  See 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Thus, evidence which was not physically in the claims file, or, evidence which was not constructively part of the record as of August 2006 cannot be considered.  In filing the notice of disagreement in August 2005, however, the Veteran specifically identified ongoing treatment at the Marion, Illinois VAMC.  He stated that a record from that facility would show a positive nexus between current lupus and symptoms shown in military service.  The appellant has submitted some partial VA records from prior to 2006; however, there is no opinion linking lupus to service as was alleged by the Veteran.  Moreover, it does not appear as if VA has provided the complete record of ongoing treatment for lupus and related complications at the Marion VAMC prior to August 2006. 

Records held in federal custody are constructively part of the evidentiary record, and thus, all VA treatment records pertaining to lupus prior to August 2006 were of record at the time of the Veteran's death.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As it appears that all of these records are not physically present in the claims file, they have not been considered, and efforts must be made to obtain them before adjudication on the matter can occur.  Accordingly, the VAMC in Marion, Illinois is to be contacted, and all relevant records addressing the treatment of lupus, to include the alleged opinion linking lupus to service, prior to the Veteran's death in August 2006, should be obtained.  Should no such records be available, the record should be so annotated.  

With respect to the claim for entitlement to service connection for the cause of death, the Board notes that as further development is required for the accrued benefits claim, and as the resolution of that appeal has a direct bearing on the cause of death claim, the issues are inextricably intertwined.  Thus, the Board will not make a determination as to the merits of the claim for service connection for the cause of the Veteran's death until the development requested in this remand has been accomplished.  This action notwithstanding, the appellant may continue to submit any evidence which might potentially help substantiate her claim for entitlement to service connection for the cause of the Veteran's death.  Evidence relating to any investigation conducted in connection with the Veteran's tractor accident, or any other medical evidence linking service-connected conditions to the fatal accident, would be helpful to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, prior to the Veteran's death in August 2006, for lupus.  Particularly, all outstanding records from the Marion, Illinois VAMC should be obtained, to include any medical opinion linking the Veteran's lupus with symptoms displayed in his active service.  Should, after an exhaustive search, no records be available, annotate the record.  

2.  Remind the appellant of her ability to submit any additional evidence which might help to substantiate the claim for entitlement to service connection for the cause of the Veteran's death.  Information relating to any investigation conducted after the Veteran's fatal accident, or, any additional medical opinions addressing a link between service-connected conditions and the accident would be particularly helpful in resolving her appeal, and she should be encouraged to submit any additional evidence that she might have.    

3.  Upon completion of the above-directed development, re-adjudicate the claims.  Should the determinations remain less than favorable, issue an appropriate statement of the case and forward the claim to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).








_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


